OPINION — AG — ** BAILIFFS — APPOINTMENT ** QUESTION: " WHERE THE BOARD OF COUNTY COMMISSIONERS BY RESOLUTION HAS LIMITED THE NUMBER OF BAILIFFS FOR THE DISTRICT COURTS OF THIS COUNTY TO ONE, AND WHERE, IN ADDITION TO THE RESIDENT DISTRICT JUDGE OF THE COUNTY, THERE ARE TWO OTHER DISTRICT JUDGES WHO REGULARLY HOLD COURT WITHIN THE COUNTY, DOES THE POWER OF APPOINTMENT OF A BAILIFF REST WITH THE RESIDENT DISTRICT JUDGE OR WITH A MAJORITY OF THE DISTRICT JUDGES REGULARLY HOLDING COURT WITHIN THE COUNTY ? " — THE JUDGES AND EACH OF THEM HAVE THE SOLE POWER TO DETERMINE WHAT BAILIFFS ARE " NECESSARY " FOR THE ATTENDANCE UPON THEIR RESPECTIVE OFFICIAL PROCEEDINGS. (ELIGIBILITY, SALARY) CITE: 19 O.S. 551 [19-551], 19 O.S. 552 [19-552] (MAC Q. WILLIAMSON)